Exhibit 10.45

 

 

December 14, 2012

Dear [                ],

We are pleased to advise you that, based on projections regarding the pre-tax
core earnings level of Hudson City Savings Bank (the “Bank”) for the year 2012,
the Board of Directors of the Bank (the “Board”) has approved a 2012 annual
bonus for you in the amount of $[ bonus amount ]. Your 2012 annual bonus will be
paid to you by December 31, 2012, subject to claw-back as described below in the
event that the Bank’s actual pre-tax core earnings are later determined not to
meet or exceed the threshold, and conditioned on your timely countersignature
and return of this letter, evidencing your agreement to its terms, no later than
December 21, 2012 (“Response Deadline”).

As you are aware, Hudson City Bancorp, Inc. (the “Company”) has entered into an
Agreement and Plan of Merger by and among M&T Bank Corporation, Hudson City
Bancorp, Inc. and Wilmington Trust Corporation dated as of August 27, 2012 (the
“Merger Agreement”). The purpose of this letter is to comply with certain
provisions of the Merger Agreement regarding bonuses and the treatment of your
equity compensation and otherwise to confirm our respective rights and
obligations to each other with respect to the transactions contemplated by the
Merger Agreement (the “Merger”).

1.          Equity Compensation.

(a)        Stock Options.  You agree and confirm that the equity statement
attached to this letter sets forth a complete list of all options to purchase
common stock of Hudson City Bancorp, Inc. outstanding to you under any stock
option plan of the Company as of the date of this letter (the “Options”). You
further agree that, in the event of the consummation of the Merger, such of your
Options as remain outstanding at the Effective Time (used here within the
meaning of the Merger Agreement) will be converted into options to purchase
shares of common stock of M&T Bank Corporation in the manner provided in section
2.5 of the Merger Agreement.

(b)        Deferred Stock Units.  You agree and confirm that the equity
statement attached to this letter sets forth a complete list of all deferred
stock units (the “DSUs”) outstanding to you under any equity compensation plan
of the Company as of the date of this letter. You further agree that, in the
event of the consummation of the Merger, such of your DSUs as remain outstanding
but not vested at the Effective Time (within the meaning of the Merger
Agreement) will become vested as follows:



--------------------------------------------------------------------------------

(i)        a portion of each of your DSUs granted prior to August 27, 2012 and
outstanding as of the Effective Time shall vest in an amount determined by
multiplying (x) the number of units underlying such DSU (taking into account any
actual or deemed performance level thereunder) by (y) a fraction, the numerator
of which is the number of days that have elapsed during the DSU’s performance
measurement period through the Effective Time and the denominator of which is
the total number of days in the DSU’s performance measurement period; and

(ii)       the remainder of your DSUs will vest in accordance with the terms of
the applicable Award Notice.

The settlement date of your DSUs will be determined according to the provisions
of the applicable Award Notice, provided that any DSUs that remain outstanding
after the Effective Time that do not vest pursuant to section 1(b)(i) above will
be settled in shares of M&T Bank Corporation. To this end, the Award Notice for
your DSUs is hereby amended to include a new section 4(d) which shall read in
its entirety as follows:

(d)        Notwithstanding anything to the contrary in section 4(a) above, If a
Change in Control occurs prior to the Settlement Date as a result of the
consummation of the transactions contemplated in the Agreement and Plan of
Merger by and among M&T Bank Corporation, Hudson City Bancorp, Inc. and
Wilmington Trust Corporation dated as of August 27, 2012 (the “Merger
Agreement”), then any and each Awarded Unit that is not vested pursuant to
section 2.7(a)(i)(A) of the Merger Agreement will be converted into a right to
receive a number of shares of the common stock, par value $0.50 per share, of
M&T Bank Corporation (“M&T Shares”) equal to the “Exchange Ratio” (within the
meaning of the Merger Agreement) as of the time of such consummation, and any
subsequent settlement of any such Awarded Units as adjusted shall be made in M&T
Shares. From the date of any such conversion through the settlement of such
Awarded Units, Section 3(b) shall be read for the purpose of such Awarded Units
by replacing the term “Share” with the term “M&T Share”.

You acknowledge that, in accordance with section 13 of the Award Notice for each
DSU, the provisions of the Award Notice regarding the Settlement Date prevail
over any contrary language in the Merger Agreement or the plan under which such
DSUs have been granted.

(c)        No Other Equity Compensation.    You agree and confirm that, except
for the Options and the DSUs, and any other compensation settled in or measured
the value of shares of the common stock of Hudson City Bancorp, Inc. (“Shares”)
under the Benefit Maintenance Plan of Hudson City Savings Bank or the Officers’
Deferred Compensation Plan of Hudson City Bancorp, Inc., there are no equity
compensation awards of any type outstanding to you under the Company’s Amended
and Restated 2011 Stock Incentive Plan, 2006 Stock Incentive Plan, 2000 Stock
Option Plan or 2000 Recognition and Retention Plan or any other non-qualified
equity compensation plan of the Company or the Bank.

2.          Change of Control Agreement.  You agree and confirm that you, the
Bank and the Company are parties to a [ Term ]-Year Change of Control Agreement,
made and entered into as

 

2    



--------------------------------------------------------------------------------

of [date] (the “Change of Control Agreement”). You further agree with the Bank
and the Company that the Change of Control Agreement is hereby amended as
follows:

(a)        Section 6(b)(iii) of the Change of Control Agreement is amended to
include the following language at the end thereof:

Notwithstanding anything in this agreement to the contrary, for purposes of
calculating the Bonus Severance Payment under this Section 6(b)(iii), the annual
bonus paid or declared for the year 2012 shall be considered only to the extent
that it does not exceed $[Bonus Target], which is the target level established
for such bonus.

(b)        The Change of Control Agreement is amended to delete in their
entirety sections 6(b)(iv) (regarding long-term incentive severance, it being
understood that there are no long-term incentive plans to which this provision
applies), 6(b)(vi) (regarding defined contribution severance), 6(b)(vii)
(regarding stock options) and 6(b)(viii) (regarding restricted stock awards) and
replaced with “[Reserved]”.

(c)        The last sentence of Section 6(b) of the Agreement, appearing in
flush language at the end thereof is hereby amended to read in its entirety as
follows:

The payments and benefits described in section 6(b) are referred to in this
Agreement as the “Additional Termination Entitlements”.

(d)        The last sentence of Section 8 of the Agreement is hereby amended to
read in its entirety as follows:

The Bank and the Officer further agree that the Bank may condition the payment
and delivery of the Additional Termination Entitlements on the receipt of:
(a) the Officer’s resignation from any and all positions which he holds as an
officer, director or committee member with respect to the Bank or any subsidiary
or affiliate of either of them; and (b) a release of the Bank and its officers,
directors, shareholders, subsidiaries and affiliates, in form and substance
satisfactory to the Bank, of any liability to the Officer, whether for
compensation or damages, in connection with his employment with the Bank and the
termination of such employment except for the Standard Termination Entitlements
and the Additional Termination Entitlements, that becomes effective on its
terms, if at all, no later than the sixtieth (60th) day immediately following
the Officer’s termination of employment.

(e)        a new section 22 is added at the end of the Change of Control
Agreement, to read in its entirety as follows:

Section 22.    No Excess Parachute Payments.    Notwithstanding anything to the
contrary in this Agreement, if any payment of compensation to or for the benefit
of the Officer, whether or not made under the terms of this Agreement, either
alone or together with other payments and benefits which the Officer has
received or has a right to receive, would be subject to the excise tax imposed
by section 4999 of the Code, such payments and/or benefits shall be reduced by
the amount, if any, which is the minimum necessary to result in no portion of
such payments or benefits being subject to the excise tax imposed

 

3    



--------------------------------------------------------------------------------

under section 4999 of the Code[; provided, however that no such reduction shall
apply if the after-tax benefit to the Officer of the full amount of such
payments and/or benefits is greater than the after-tax benefit to the Officer of
such payments and/or benefits after such reduction. For purposes of this section
22, “after-tax” shall mean after reduction for all applicable income and
employment taxes, and for excise taxes under section 4999 of the Code]. The
amount of any required reduction shall be determined and applied in a manner
calculated to maximize the after-tax value of the remaining payments and
benefits. All calculations required to be made in order to determine whether
payments would be subject to the excise tax imposed under section 4999 of the
Code, including the assumptions to be utilized in arriving at such
determination, and the amount and application of any required reduction shall be
made by independent counsel retained by the Company for this purpose prior to
the event or the closing of the transaction which results in the application of
section 4999 of the Code or such other independent counsel or independent firm
of certified public accountants as the Company may designate with the consent of
the Officer (which consent shall not be unreasonably withheld or delayed) (the
“Tax Advisor”), which shall provide detailed supporting calculations both to the
Company and the Officer within fifteen (15) business days of the receipt of
demand from the Officer, or such earlier time as is requested by the Company.
All fees and expenses of the Tax Advisor shall be borne solely by the Company.
Any determination by the Tax Advisor shall be binding upon the Company and the
Officer and all other interested parties in the absence of manifest error.

3.          Clawback.  The Compensation Committee of the Board has certified
that the pre-tax core earnings target for 2012 required for the authorization of
annual incentive payments has been achieved based on (a) management’s
computation of cumulative pre-tax core earnings for 2012 as of December 11,
2012; (b) management’s representation that such computation of pre-tax core
earnings includes accruals for all expenses through the end of 2012 that would
be taken into account in computing pre-tax core earnings for 2012 and that no
other expense accruals, other than such as may be required for subsequent
unforeseen and extraordinary items that would not affect the computation of core
earnings, will be made or required under generally accepted accounting
principles for 2012; and (c) management’s representation that the computation of
pre-tax core earnings presented is, therefore, the minimum pre-tax core earnings
that will be achieved for 2012. The Compensation Committee shall review the
Bank’s performance with respect to its pre-tax core earnings for 2012, and
provide you with written notice of its determination in that regard, within the
first ninety (90) days of the calendar year 2013. In the event that the Board
determines at that time that the Bank’s actual pre-tax core earnings for 2012
did not meet or exceed the threshold for your 2012 annual bonus, you shall be
required to repay, and hereby promise to repay, to the Bank the full amount of
such bonus within thirty (30) days from the date of such notice, in cash or such
other form of payment as may be acceptable to the Board of Directors of the
Bank.

You acknowledge and agree that, to the full extent necessary to give effect to
the provision of this letter, each and every agreement, plan document, award
agreement or other instrument to which you, the Bank and/or the Company are
parties (including but not limited to the Change of Control Agreement) is hereby
amended to reflect the relevant provision hereof.

 

4    



--------------------------------------------------------------------------------

The provisions of this letter shall take effect when signed by you, the Bank and
the Company; however, in the event that the transactions contemplated by the
Merger Agreement are not consummated and the Merger Agreement is terminated,
following such termination, the provisions of this letter shall cease to be of
further force or effect, other than those provisions regarding: award of your
2012 annual bonus, including the potential for clawback of such bonus, the
amendment to Section 6(b) of the Change of Control Agreement in section 2(c)
above, the amendment to Section 8 of the Change of Control Agreement in section
2(d) above.

We appreciate your cooperation in this matter and your continued dedication to
Hudson City. If the terms of this letter are acceptable to you, kindly indicate
your agreement by signing where indicated below and returning it to the
attention of Christopher Nettleton, to be received no later than the Response
Deadline of December 21, 2012.

 

Sincerely, HUDSON CITY BANCORP, INC.   By:  

 

  Name:   J. Christopher Nettleton   Title:   Senior Vice President HUDSON CITY
SAVINGS BANK   By:  

 

  Name:   J. Christopher Nettleton   Title:   Senior Vice President

 

Acknowledged and Agreed to:

 

[Employee Name]   Date:  

 

 

 

For Internal Use Only       Received on:  

 

        Received by:  

 

                 

 

5    